        Case 3:19-cv-04171-JCS Document 4 Filed 07/20/19 Page 1 of 1



 1   Michael J. Aguirre, Esq., SBN 060402
     Maria C. Severson, Esq., SBN 173967
 2   AGUIRRE & SEVERSON, LLP
     501 West Broadway, Suite 1050
 3   San Diego, CA 92101
     Telephone: (619) 876-5364
 4   Facsimile: (619) 876-5368
 5   Attorneys for Plaintiffs
 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10
     ALEX CANNARA, an individual;                Case No. 3:19-cv-04171-JCS
11   GENE A. NELSON, an individual,
12                              Plaintiffs,      NOTICE OF APPEARANCE
13          v.
14   CALIFORNIA DEPARTMENT OF
15   WATER RESOURCES DIRECTOR
     KARLA NEMETH; et al.
16
                                Defendants.
17

18
     TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
19
           I, Maria C. Severson, enter my appearance as counsel for Plaintiffs in the
20
     above-captioned case pursuant to CivLR 5-1(c)(2)(A).
21
           I certify that I am admitted to practice in this court or authorized to practice
22
                                              AGUIRRE & SEVERSON, LLP
23

24
     Dated: July 20, 2019                     /s/ Maria C. Severson
25                                            Maria C. Severson
                                              Attorneys for Plaintiffs
26

27

28
                                                  1
                                         NOTICE OF APPEARANCE
